IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60343
                         Summary Calendar



     CLYDE E. YOUNG,

                                         Plaintiff-Appellant,

          versus


     JODY BRADLEY; LAWRENCE BOONE;
     UNKNOWN CLARK; KAWAYNE MCGEE;
     TRYMONE WILLIAMS,

                                         Defendants-Appellees.




          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:00-CV-61-BrS

                         November 26, 2002


Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Clyde E. Young, a Mississippi prisoner (#22355), appeals from

the magistrate judge’s dismissal of his civil rights complaint

following a bench trial, the district judge, pursuant to the

written consent of all parties, having previously referred the case



     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to the magistrate judge for all further proceedings, including

trial and entry of judgment, pursuant to 28 U.S.C. § 636(c) and

Fed. R. Civ. P. 73.

      Young contends that the magistrate judge erred in entering

judgment for the defendants as to the following claims: (1) the

defendants subjected him to excessive force while transporting him

from a segregation unit to a lockdown cell on August 26, 1999; (2)

defendant Lawrence Boone was deliberately indifferent to Young’s

serious medical needs following the alleged beating; (3) the

conditions in the lockdown cell violated Young’s Eighth Amendment

rights in that the cell had no lights for two days and no mattress

for one night; and (4) defendant Warden Jody Bradley conspired with

the other defendants to “cover up” the unconstitutional actions of

August 26, 1999.

      This court reviews findings of fact following a bench trial

for clear error; legal conclusions are reviewed de novo.             Baldwin

v.   Stalder,   137   F.3d   836,   839   (5th   Cir.   1998)   (bench   trial

conducted by magistrate judge).           The burden of showing that the

factual findings are clearly erroneous is heavier if, as in this

case, the credibility of witnesses is a factor in the trial court’s

decision.   See Canal Barge Co. v. Torco Oil Co., 220 F.3d 370, 375

(5th Cir. 2000).

      The magistrate judge’s rejection of Young’s excessive force

claim was based almost entirely on his determinations that the


                                      2
defendants were credible in testifying that they had not “dropped,”

hit, or kicked Young and that Young’s description of a beating was

less credible. Young has not attempted to refute these credibility

determinations except to assert that he had never caused the

defendants a “problem” before the alleged incident.                 See Canal

Barge Co., 220 F.3d at 375.

     No   error   occurred    with   respect   to    the    dismissal   of   the

deliberate-indifference claim, because Young has never explicitly

alleged and produced no evidence that defendant Boone knew that a

nurse would likely not visit him on the evening following the

alleged beating.      Boone testified that he understood that the

nurse’s normal, routine rounds would take him or her to Young’s

cell that evening.     See Farmer v. Brennan, 511 U.S. 825, 839-40

(1994) (to act with deliberate indifference, prison official must

know that inmate “face[s] a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to

abate it”).       Moreover,   the    magistrate     judge   was   not   clearly

erroneous in accepting Boone’s testimony that no one dropped, hit

or kicked Young, that Boone did not see any blood on Young, that to

Boone’s knowledge Young was not “injured in any way,” and that “he

was at full health” when put in his cell.

     The magistrate judge did not err in concluding that the “short

period” during which Young was without lights and a mattress did

not subject him to unconstitutional conditions of confinement. See


                                      3
Davis v. Scott, 157 F.3d 1003, 1006 (5th Cir. 1998); Hutton v.

Finney, 437 U.S. 678, 686-87 (1978).

     Young’s allegation that defendant Bradley conspired to “cover

up” his subordinates’ misdeeds is raised for the first time on

appeal and will not be considered by this court.   See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     The judgment of the magistrate judge is

                            AFFIRMED.




                                4